Citation Nr: 1629649	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-32 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2001 for the grant of service connection for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 1, 2009 for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972, including service in the Republic of Vietnam.  Awards included the Combat Infantry Badge.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for degenerative arthritis of the lumbar spine with posttraumatic arthrosis of the right sacroiliac joint and assigned a 10 percent rating effective August 31, 2001.  The Veteran disagreed with the initial rating and effective date assigned.  

In an April 2009 rating decision, the RO increased the assigned rating for the lumbar spine disability to 20 percent effective January 12, 2009.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for degenerative arthritis of the lumbar spine with posttraumatic arthrosis of the right sacroiliac joint remains in appellate status.

In January 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ), directing the AOJ to issue a statement of the case (SOC) regarding the issue of an effective date earlier than August 31, 2001 for the grant of service connection for a lumbar spine disability.  The AOJ accepted correspondence from the Veteran received on October 6, 2015 as a substantive appeal following the issuance of an SOC on August 4, 2015 and certified the appeal to the Board.  


FINDINGS OF FACT

1.  In a November 1980 decision, the Board denied entitlement to service connection for a back disability.

2.  In a July 1994 rating decision, the RO denied reopening the previously denied claim for entitlement to service connection for a back disability; the Veteran did not appeal this decision following the issuance of a November 1994 statement of the case or a February 1995 supplemental statement of the case.

3.  On August 31, 2001, VA received the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a back disorder.

4.  The record includes no communication from the Veteran or his prior representatives received between the July 1994 prior final decision and August 31, 2001 that constitutes either a formal or informal claim of service connection for a spine disability.

5.  Prior to January 12, 2009, the Veteran's degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint was manifested at worst by forward flexion to 80 degrees with pain at the endpoint of motion, a combined range of motion of the thoracolumbar spine of 190 degrees, tenderness to palpation, and degenerative joint disease confirmed by x-ray evidence in April 2006.

6.  From January 12, 2009, the Veteran's degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint has been manifested at worst by forward flexion limited to 60 degrees with pain at the endpoint of motion or forward flexion to 70 degrees with pain beginning at 40 degrees; intermittent antalgic gait; tenderness to palpation; and muscle spasm.

7.  The evidence including the medical evidence reflects that the Veteran's February 2009 pain symptoms of his entire spine and right and left sacroiliac joints resulting in forward flexion limited to 20 degrees were an acute and transitory exacerbation.

8.  The schedular rating criteria reasonably describe the disability level and symptomatology of the Veteran's degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint at all pertinent points. 

CONCLUSIONS OF LAW

1.  The November 1980 Board decision denying entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 

2.  The July 1994 RO decision denying entitlement to service connection for a spine and right hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  The criteria for the award of an effective date earlier than August 31, 2001, for the grant of service connection for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).

4.  For the time period prior to January 12, 2009, the criteria for an initial rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5294 (2002), Diagnostic Code 5242 (2015).  

5.  For the time period from January 12, 2009, the criteria for an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the earlier effective date claims arise from the Veteran's disagreement with the effective date assigned following the grant of service connection for his spine disability.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in March 2006, December 2008, and June 2014, the Veteran was issued notice pertaining to the assignment of effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the Board notes that because the issue of entitlement to initial increased ratings for the thoracolumbar spine disability is a downstream issue from that of service connection (for which VCAA letters were issued in September 2001, March 2006, and December 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  Dingess/Hartman, 19 Vet. App. at 491.

Moreover, the Board finds that VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claims.  There is no evidence that there are any outstanding records relevant to the claims.  Therefore, the Board will proceed to the merits of the claims being decided herein.

II. Earlier Effective Date

The Veteran contends that service connection for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint is warranted from the date of his initial claim for "back trouble" in October 1978.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Generally where evidence requested in connection with an original claim or a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

In October 1978, VA received the Veteran's claim for service connection for "displaced [sacroiliac] joint" and "bad nerves."  He listed dates of treatment during and after service for a displaced sacroiliac joint.  He also indicated that he was treated for "back trouble" from January 1978 to October 1978.  In a December 1978 rating decision, the RO denied, in pertinent part, the claims for service connection for a back and right sacroiliac joint disability, finding that the evidence of record did not show that the Veteran incurred or aggravated either a back or sacroiliac joint disorder during service and that his spina bifida in the low back was considered a congenital disorder.  

Within a year of the December 1978 RO decision, the Veteran submitted additional medical and lay evidence pertinent to the claimed back disorder.  Rating decisions in July and September 1979 confirmed and continued the previous denial, and the Veteran appealed the decision.  In November 1980, the Board denied the claim for service connection for a back disability, finding that his service treatment records did not reveal objective signs of a back disability while on active duty and that post-service treatment records did not demonstrate objective signs of a back disability until 1977.  The Board's November 1980 decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100(a) (a Board decision is final on the date stamped on the face of the decision). 

In July 1994, the RO again denied the Veteran's application to reopen the previously denied claim of service connection for a back disability and right hip disability.  The Veteran submitted a notice of disagreement (NOD) received by VA in November 1994, and the RO issued a statement of the case (SOC) later that month.  In December 1994, the Veteran testified at the RO before a decision review officer (DRO).  Then, in February 1995, the RO issued a supplemental statement of the case (SSOC) and advised the Veteran that if he still did not agree with the decision regarding the insufficiency of the evidence to reopen the claim for service connection for a back disability and right hip disability, he could complete and return an enclosed VA Form 9 (Appeal to the Board of Veterans' Appeals) within 60 days of the letter, or within one year from the date of notification of the decision, whichever is later.  The Veteran did not return the form or otherwise submit a substantive appeal within one year of the August 10, 1994 letter from the RO notifying him of the July 1994 decision denying his claim.  Thus, the July 1994 RO decision is final.  38 U.S.C.A. § 7105.

Subsequent correspondence from the Veteran and his former representatives pertained to educational benefits, status of dependents, VA compensation payments, and claims related to other disabilities.  None of these documents show an intent to apply for or identification of benefits that would constitute a claim under 38 C.F.R. § 3.155(a).  Moreover, there was no report of examination or hospitalization that could be considered a claim under 38 C.F.R. § 3.157(b).

On August 31, 2001, VA received correspondence from the Veteran and his former attorney seeking to reopen a claim for service connection for a low back disorder.  Eventually, in an October 2006 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine with posttraumatic arthrosis of the right sacroiliac joint, effective August 31, 2001, which corresponds to the date of receipt of his claim to reopen.  (A November 2013 supplemental statement of the case recharacterized the Veteran's lumbar spine disability as a thoracolumbar spine disability).

The communications from the Veteran and his former attorney, which were received by VA on August 31, 2001, constituted a claim to reopen since there was a prior final disallowance of his claim in July 1994.  The assigned effective date of August 31, 2001 corresponds to the date of receipt of the Veteran's request to reopen.  Based upon a complete review of the evidentiary record, the Board finds that August 31, 2001 is the earliest effective date assignable for the grant of service connection for his spine disability with right sacroiliac joint involvement, as there was no document filed between the July 1994 denial and the August 2001 application to reopen that could be construed as a claim for service connection for service connection for a spine disability.

The remaining way the Veteran could attempt to overcome the finality of the July 1994 RO decision in an attempt to gain an earlier effective date is to request a revision of the decision based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  However, the Board does not have jurisdiction to adjudicate in the first instance assertions of CUE in RO decisions. See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by  the RO before the Board has jurisdiction to decide the matter).  The Board notes, however, that the 
December 1978, July 1979, and September 1979 rating decisions are not subject to an assertion of CUE because they were directly subsumed by the November 1980 Board decision.  The subsuming doctrine holds that when a rating decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision via CUE because it has been "subsumed" by the Board's decision.  See 38 C.F.R. § 20.1104; see also Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).  Thus, to reverse a rating decision that has been subsumed by a Board decision, the Veteran must collaterally attack the Board decision.  To date, the Veteran has not filed a motion for CUE in the November 1980 Board decision, and, as such must be pled with specificity, the Board declines to infer a motion for CUE in the Board decision.  38 C.F.R. § 20.1404.  

In summary, the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Based on the facts of the Veteran's case, the earliest date of receipt of a reopened claim for service connection for a back disability with right sacroiliac joint involvement is August 31, 2001, the date the RO received the Veteran's request to reopen his claim for service connection.  Accordingly, an effective date earlier than August 31, 2001 is not assignable for the grant of service connection for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint, and the claim for an earlier effective date must be denied.

III.  Rating Claim

The Veteran contends that his spine disability is more severely disabling than as reflected by the 10 and 20 percent ratings currently assigned.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id. at 594.  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his back disability assigned following the grant of service connection, and staged ratings are to be considered.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's degenerative arthritis of the lumbar spine with posttraumatic arthrosis of the right sacroiliac joint is rated 10 percent disabling since service connection was established effective August 31, 2001 through January 11, 2009, and 20 percent disabling since January 12, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  (The Board notes that the Veteran's lumbar spine disability was recharacterized to include the thoracic spine in a November 2013 SSOC).  
  
Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to disability of the thoracolumbar spine.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. Note 2.  Range of motion measurement is rounded to the nearest five degrees.  Id. Note 4.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. Note 5.

Associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  Id. Note 1.

The lumbosacral and sacroiliac joints should be considered as one anatomical segment for rating purposes.  X-ray changes from arthritis in this location are decrease or obliteration of the joint space, with the appearance of increased bone density of the sacrum and ilium and sharpening of the margins of the joint.  Disability is manifest from erector spinae spasm (not accounted for by other pathology), tenderness on deep palpation and percussion over these joints, loss of normal quickness of motion and resiliency, and postural defects often accompanied by limitation of flexion and extension of the hip.  38 C.F.R. § 4.66.  

An October 2001 VA eye clinic note documents the Veteran's complaint of a blind spot in both eyes and his concern about "working with his tools that have blades."  During a December 2002 VA neurology evaluation for possible optic neuropathy, the Veteran mentioned that "he had good relief of his back pain by [sacroiliac joint] injections in [the] past, and wondered whether he could get any here."

An April 2004 evaluation report from F. Duhart, D.O., documents the Veteran's complaint of pain and tightness in the right hip joint and lumbar and thoracic spine, and a burning, tingling sensation going down the right leg.  Examination findings included pain and tenderness of the lumbar spine and sacroiliac joint.

During an April 2006 fee-basis VA spine examination, the Veteran described having constant pain elicited by physical activity or occurring by itself, relieved by various medications and osteopathic manipulative therapy.  He also described his back locking up and weakness, explaining that he could not pick up "what normal guys can."  He reported having no incidents of incapacitating episodes over the past year, but also indicated that an emergency room physician and F. Duhart, D.O., had prescribed bedrest.  

Thoracolumbar spine range-of-motion testing revealed flexion to 80 degrees,  extension to 30 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees; pain began at the endpoint of each plane of motion.  Following repetitive use testing, range of motion was not additionally limited, including by fatigue, weakness, lack of endurance, or incoordination.  Instead, pain was noted to have the major functional impact on the Veteran's spine.  

Other examination findings included the following:  posture and gait within normal limits; assistive device not required for ambulation; symmetry of spinal motion with normal curvatures of the spine; no radiating pain on movement; muscle spasm present; generalized bilateral paralumbar muscle tightness across the low back; tenderness to light touch throughout the lower back; negative straight leg raising bilaterally; no ankylosis; and no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination revealed normal motor function, sensory function, and reflexes.  The impression of a lumbar spine x-ray was degenerative disc disease, spondylosis, and facet arthropathy at L5-S1.

During an August 2006 fee-basis VA PTSD examination, the Veteran reported leading the life of a recluse and tending to his 65 by 60 garden all day where he grows roses, peas, corn, broccoli, and so forth.

In January 2007, the Veteran presented for an orthopedic evaluation by J. Susi,
M.D., for complaints of back, right hip, right leg and knee, and ankle pain.  Examination findings included full range of motion of the right hip with no associated pain, diffuse tenderness over the low back in the paraspinous muscle and over the right sided sciatic notch, and negative straight leg raise testing.  A lumbar spine MRI revealed diffuse disc bulging with mild central canal narrowing and moderate facet arthropathy, and foraminal stenosis at L5-S1.  Dr. Susi advised the Veteran to see pain management for possible epidural steroid injections with regard to his back and hip pain.    

During a January 2009 fee-basis VA PTSD examination, the Veteran stated that he had not worked for 29 years because he was physically unable to do the work, but was once employed as a farmer for six years.  During a January 2009 fee-basis audiological examination, he stated he had worked as a farmer from 1974 to 1980.

The Veteran was afforded another fee-basis VA examination on January 12, 2009.  He described constant spine and right lower extremity pain rated 10/10, which travels to his sacroiliac joint.  He elaborated that at the time of hip pain, the pain can be so intense that walking is nearly impossible.  He stated that his symptoms had restricted his ability to farm and do other activities, and he could barely tolerate helping his wife move after she became totally disabled two years earlier because her weight overloaded his pain tolerance.  He reported lumbar spine pain elicited by physical activity, sitting or standing more than 20 minutes, or spontaneously.  He reported recommended bedrest of 90 days by Dr. Susi and of 10 days by Dr. Duhart, adding, "I don't need a doc to tell me I need bed rest."

Reported findings on thoracolumbar spine range-of-motion testing included the following: flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right rotation to 15 degrees, and left rotation to 20 degrees.  Pain on movement was noted at the endpoint of each plane of motion.  Following repetitive use testing, the spine was not additional limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

Other examination findings included antalgic gait favoring the right leg, right lumbar muscle spasm, midline upper and lower tenderness, negative straight leg raising test bilaterally, no ankylosis, and no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed normal motor, sensory, and reflex function; the examiner noted that peripheral nerve involvement was not evident during the examination.  The Veteran was noted to need a cane for ambulation to take load-bearing off his right ankle.  

A February 2009 progress note from K. Ryan, D.C., documents the Veteran's report of "constant severe pain felt in the lumbar region.  [He] additionally reports sharp pain generalized" in the right and left lumbar spine and right and left sacroiliac areas and moderately severe upper back pain.  He "additionally reports sharp pain localized in the left medial upper thoracic region and right medial upper thoracic region," and moderate pain in the right and left cervical spine area.  On examination, range of motion of the thoracic spine and lumbar spine were reported separately.  Rounded to the nearest 5 degrees, thoracic spine range of motion was reported as flexion to 25 degrees and right and left rotation each to 10 degrees.  Rounded to the nearest 5 degrees, lumbar spine range of motion was reported as flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 5 degrees.  Dr. Ryan indicated that "the symptoms reported by the patient are acute in nature."

In a November 2009 treatment summary addressed to the Board, J. Bott, D.C., indicated he had evaluated the Veteran initially in March 2009 and several times since for complaints of pain in the upper and mid-thoracic region, right sacroiliac joint, and right foot.  Reported examination findings included slightly antalgic gait favoring the right leg and compromised posture and motion in the upper to mid thoracic regions with slight kyphosis and guarding with movement.  Treatment included adjustments and trigger point therapy.  Dr. Bott stated he believed a 10 percent disability rating was warranted for the Veteran's spine disability under Diagnostic Code 5242 based on his current findings and those of M. A., M.D., (the January 2009 fee-basis VA examiner) based on combined range of motion of the thoracolumbar spine greater than 120 degrees but less than 235 degrees.

Private treatment records dated from September 2011 through August 2012 from J. Gorham, D.O., documented full range of motion of the lumbar spine in September 2011 and May 2012, mild sacroiliac joint pain, mild lumbar spine pain at L4-L5, normal deep tendon reflexes, normal sensation, normal gait, negative straight leg raise testing, tenderness to palpation of the middle thoracic spine at T5 through T8, and decreased range of motion through the thoracic spine in August 2012.

A September 2012 VA primary care note reflects the Veteran's report that he hurt everywhere, including his thoracic spine and sacroiliac joint.  During a review of systems, he reported being physically and socially active, currently building a new house for himself with the help of a friend.  The physician remarked that reported symptoms seemed out of proportion to findings and appearance.  On examination, the Veteran reported pain and had a marked reaction to light pressure along the back, pain was poorly localized, and there was no erythema of soft tissue.  There was no atrophy or asymmetry of muscle mass, heel to toe gait was "good," strength was normal, and straight leg raising was negative bilaterally.  During December 2012 primary care treatment, he reported falling off a ladder in October 2012 and his sacroiliac joints were "screaming out" since the fall.  On examination, there was no pain with bilateral pressure to the iliac crests, rotational force, or on hip motion, and his gait was normal.  The physician noted that x-rays were not clinically indicated.  

A February 2013 treatment record from J. Lewis, D.O., reflects the Veteran's complaint of right groin pain.  During a review of systems, he complained of thoracic spine pain, primarily on the right, which was worse with lifting his right hand over his head and changing a light bulb, and worse with picking up a five gallon bucket one-sided.

The Veteran presented for a final fee-basis VA examination in February 2013.  Reported findings on thoracolumbar spine range-of-motion testing included the following: flexion to 70 degrees with painful motion beginning at 40 degrees, extension to 25 degrees with pain at 25 degrees, right lateral flexion to 30 degrees with pain at 30 degrees, left lateral flexion to 15 degrees with pain at 15 degrees, right rotation to 15 degrees with pain at 15 degrees, and left rotation to 30 degrees with no objective evidence of painful motion.  Following three repetitions, there was no additional limitation in range of motion; instead, factors that contributed to functional loss after repetitive use included less movement than normal and pain on movement.  

Other examination findings included tenderness to palpation of the thoracic and lumbar spine and right sacroiliac joint, no guarding or muscle spasm, normal strength, no muscle atrophy, hypoactive deep tendon reflexes of the knees and ankle bilaterally, normal sensation, negative straight leg raising testing, no radiculopathy or other neurologic abnormalities related to the thoracolumbar spine, no intervertebral disc syndrome, and no required use of assistive devices.  The examiner indicated that there was no functional impairment of an extremity due to the thoracolumbar spine disability such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner observed that previous imaging studies documented the presence of arthritis of the thoracolumbar spine, and additional x-ray studies were not ordered.  

A January 2015 VA telecare note documents the Veteran's complaint of developing severe pain to his right upper abdomen while holding a six-foot bathtub up at waist-level with his hands.  A May 2015 VA primary care note reflects his complaint of having 9/10 pain all over, his request for a new back brace, and his complaint of respiratory problems associated with breathing in dust from drywall from the house he was building.  During September 2015 primary care treatment, he requested a consultation for orthotic inserts, stating he is "working on a ladder, is up and down" and that he is "working on his house, has redone wiring."  He also reported chronic pain, including in his sacroiliac joints and spine.  During October 2015 VA neuro-ophthalmology treatment, he stated he "will miss a bucket of tools sitting next to him," but has no problem with his side vision.

Other private treatment records and treatment records from the Central Arkansas VA Healthcare System (HCS) and Fayetteville VA Medical Center (VAMC) also reflect complaints of back pain, but are minimally responsive to applicable rating criteria.

Having considered the medical and lay evidence of record, the Board finds that initial higher ratings than those assigned are not warranted at any point since service connection for a spine disability was established, effective August 31, 2001.

Prior to January 12, 2009, the Veteran's spine disability with post-traumatic arthrosis of the right sacroiliac joint was manifested at worst by thoracolumbar flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion each to 20 degrees, and right and left lateral rotation each to 20 degrees with pain at each endpoint of motion; a combined range of motion of the thoracolumbar spine of 190 degrees; tenderness to palpation; and degenerative joint disease confirmed by x-ray evidence in April 2006.  These findings are consistent with the initial 10 percent rating assigned under Diagnostic Code 5242 for this time period.  A higher rating is not warranted prior to January 12, 2009 because the evidence of record does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or any ankylosis.

During the course of this claim, the criteria for evaluating spine conditions were revised.  Effective September 23, 2002, after the receipt of the Veteran's claim, VA revised the criteria for evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  Effective September 25, 2003, VA further revised the criteria for the evaluation of diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243).  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.

The Board has considered the Veteran's spine disability under the "old" or original version of the regulations.  The evidence of record establishes that the Veteran did not (and does not) have intervertebral disc syndrome.  Therefore, a higher rating is not warranted pursuant to the old criteria for evaluating intervertebral disc syndrome at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Similarly, the evidence of record dated prior to the revision of the spine disability regulations does not include range of motion findings or other examination findings pertinent to the spine or sacroiliac joint.  However, an April 2001 VA primary care record does reflect subjective complaints of back and sacroiliac joint pain.  The Board finds the Veteran's competent report of sacroiliac joint pain is sufficient to warrant a 10 percent rating under Diagnostic Code 5294 (sacro-iliac injury and weakness) based on characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic Code 5294 (2002).  However, in the absence of evidence showing sacro-iliac weakness with muscle spasm on extreme forward bending and loss of unilateral lateral spine motion in standing position, a higher rating is not warranted.  Id.  Also, because the evidence during this period does not include lumbar spine range of motion findings, and the evidence does not otherwise reflect that range of motion was significantly limited, a higher rating based on moderate limitation of motion is not warranted.  Id. Diagnostic Code 5292 (2002).    

Turning to the time period from January 12, 2009, the Veteran's degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint has been manifested at worst by forward flexion limited to 60 degrees with pain at the endpoint of motion or forward flexion to 70 degrees with pain beginning at 40 degrees; intermittent antalgic gait; tenderness to palpation; and muscle spasm.  These findings are consistent with the 20 percent disability rating assigned effective January 12, 2009 based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

The Board has considered the February 2009 chiropractic note from Dr. Ryan because the Veteran's forward flexion was recorded as 20 degrees.  However, the Board finds the record insufficient to support a higher, 40 percent disability rating.  Notably, Dr. Ryan indicated that the Veteran's reported symptoms were "acute in nature," and subsequent treatment records from Dr. Gorham documented full range of motion of the spine in September 2011 and May 2012 with mild lumbar spine and right sacroiliac joint pain.  Similarly, at the time Dr. Ryan recorded the Veteran's forward flexion as 20 degrees, the Veteran had reported pain affecting the right and left sides of his entire spine, including cervical spine, and the right and left sacroiliac joints, although only degenerative arthritis of the thoracolumbar spine with arthrosis of the right sacroiliac joint is service-connected.  In addressing this issue, the Board has considered VA's regulation indicating that the disability ratings in the Rating Schedule take into account some variations in the degree of disability due to temporary exacerbations.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). VA regulations also indicate that changes in medical findings are to be addressed in a manner that will "produce the greatest degree of stability of disability evaluations consistent with the laws and [VA] regulations governing compensation."  38 C.F.R. § 3.344(a) (entitled "Stabilization of disability evaluations").  Stabilization applies to "treatment of intercurrent diseases and exacerbations...." Id.  Given the above evidence that reflects over many years range of motion of the Veteran's thoracolumbar spine of flexion to 60 degrees or greater, the Board finds that the one flexion reading of 20 degrees was the type of temporary exacerbation or aberration that is contemplated in these regulations and therefore does not represent a distinct degree of disability for a stage of the appeal warranting a different level of compensation for that time period. Cf. Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("If VA's adjudication of an increased-rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased-rating claim was filed until a final decision on that claim is made").

Finally, VA treatment records show that despite the Veteran's service-connected spine disability with right sacroiliac joint arthrosis, his disability has not been so severe that it restricted him from building a new house, including climbing ladders, reaching overhead or lifting five-gallon buckets, lifting a six-foot bathtub, rewiring the house, or installing drywall.  Therefore, the Board finds that these VA treatment records and records from Dr. Gorham are consistent with Dr. Ryan's assessment of acute symptoms resulting in forward flexion limited to 20 degrees, and a higher disability rating is not warranted based on that single record.

The Board has also considered the provisions of 38 C.F.R. § 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in the assigned 10 and 20 percent schedular ratings for less than full flexion of the lumbar spine due to factors such as pain.  However, the Veteran was able to perform repetitive-use testing in April 2006, January 2009, and February 2013 on fee-basis VA examinations, and in each instance there was no additional limitation of motion due to pain.  Moreover, while the Veteran reported flare-ups on examination in February 2013 and the February 2009 treatment record from K. Ryan, D.C., appears to document an acute flare-up of his service-connected spine disability and nonservice-connected musculoskeletal complaints, for the reasons discussed above, particularly the evidence documenting the Veteran's ongoing ability to engage in construction activities, the Board finds that flare-ups did not reduce range of motion to the extent that it more nearly approximated the criteria for a higher rating under the general rating formula.

As for evaluation under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the Board recognizes the Veteran's reports on examination in April 2006 and January 2009 that Dr. Duhart and Dr. Susi had prescribed bedrest (for up to 90 days) due to his back.  However, neither private nor VA treatment records document any bed rest prescribed by a physician and treatment by a physician for a period of acute signs and symptoms due to intervertebral disc syndrome at any time during the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (defining an incapacitating episode).  In addition, the fee-basis VA examiners each concluded that the Veteran did not have intervertebral disc syndrome.  Accordingly the preponderance of the evidence is against ratings higher than 10 and 20 percent for each applicable time period under Diagnostic Code 5243.

Finally, although the Veteran has described symptoms such as tingling and burning down his right leg, the evidence of record demonstrated normal motor and sensory function and no radiculopathy.  As a result, a separate rating is not warranted for any neurologic abnormalities.

The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted beyond those already assigned because the evidence of record does not support higher ratings than those assigned for the thoracolumbar spine disability with arthrosis of the right sacroiliac joint at any time during the appeal period.  Therefore, the assigned ratings are proper throughout the appeal period and higher ratings for the spine disability with right sacroiliac joint arthrosis are denied.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that with the exception of tightness and locking, the Veteran's reported symptoms of thoracolumbar pain are contemplated by the schedular rating criteria used to evaluate disabilities of the spine.  Therefore, the Board finds that his degenerative arthritis of the thoracolumbar spine disability is reasonably contemplated by the applicable rating criteria.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  In addition, the Board reiterates that the lumbosacral and sacroiliac joints are considered as one anatomical segment for rating purposes.  38 C.F.R. § 4.66.

In any event, the Veteran does not contend, and the evidence does not reflect, that his thoracolumbar spine arthritis with arthrosis of the right sacroiliac joint has caused frequent hospitalization.  Similarly, while the Veteran has stated that he has not worked in his occupation as a farmer (or accountant) for decades because he is unable to physically do the work, VA treatment records dated in 2015 document his ongoing work in building a new house for himself.  Therefore, the Board finds that the applicable rating criteria adequately contemplate the manifestations of the Veteran's spine and right sacroiliac joint disability and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  In any event, the Board notes that a TDIU was granted effective March 14, 2003, the same date that his PTSD disability rating was increased to 70 percent.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher disability ratings than those assigned for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an effective date earlier than August 31, 2001 for the grant of service connection for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint is denied.

Entitlement to an initial rating in excess of 10 percent prior to January 12, 2009 for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis of the right sacroiliac joint, and in excess of 20 percent thereafter, is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


